Judgment, Supreme Court, New York County (Bonnie G. Wittner, J), rendered May 31, 2012, convicting defendant, upon his guilty plea, of robbery in the second degree, and sentencing him to a term of SVa years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), in view of defendant’s failure to comply with the conditions of his guilty plea. The court’s determination did not violate the plea agreement or entitle defendant to withdraw his plea, because at the plea proceeding the court made it objectively clear that defendant would earn probation and youthful offender treatment only by complying with the plea conditions (see People v Cataldo, 39 NY2d 578, 580 [1976]; People v Castillo, 106 AD3d 440 [1st Dept 2013], lv denied 22 NY3d 954 [2013]). Defend*589ant’s strained interpretation of the terms of the plea is unavailing. Concur — Mazzarelli, J.R, Friedman, DeGrasse, Freedman and Kapnick, JJ.